Citation Nr: 0942650	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  09-16 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than October 29, 
2008 for the assignment of a 20 percent rating for a duodenal 
ulcer, status post subtotal gastrectomy with residual scar 
and anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1941 to 
December 1942.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2009 rating decision rendered by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA), which assigned a 20 percent rating 
for the Veteran's service-connected duodenal ulcer 
disability.  The Veteran has appealed the effective date of 
the 20 percent rating for his service-connected duodenal 
ulcer disability.  

As a preliminary matter, the Board notes that in a September 
2009 statement the Veteran's representative appeared to raise 
an issue of clear and unmistakable error (CUE) with respect 
to a "January" 1957 rating decision, suggesting that the 
current claim is inextricably intertwined with the CUE claim 
and requires the Board to remand both claims.  The 
representative cited a VA gastrointestinal examination report 
dated in January 1949 and asserted that it led to a Deferred 
or Confirmed and Continued Claim Rating Sheet on January 9, 
1957, which continued the previously assigned 10 percent 
rating.  The representative also cited regulations and case 
law that pertained to CUE based on errors of fact or law 
within Board decisions, although no such decision is of 
record.  He asserted that the Veteran believes he is entitled 
to an increased evaluation prior to the current 2008 grant of 
a 20 percent rating for a duodenal ulcer disability pursuant 
to "38 C.F.R. § [sic] diagnostic code (DC) 7305 (1945)" and 
concluded that with the "examination noted above and the 
stated C.F.R. the appellant would meet a higher evaluation 
than the then 10 percent, and therefore [,] meets the CUE 
requirements stated previously."  

The Board has carefully reviewed the claims folder and points 
out that following the January 1949 VA examination, a 
February 1949 rating decision confirmed and continued the 
previously assigned 10 percent rating for a duodenal ulcer 
disability based on the January 1949 VA examination findings.  
The Veteran was notified of the decision and the time limit 
to appeal that decision in a separate letter dated in 
February 1949.  Neither the Veteran, nor his representative 
has alleged errors of fact or law with respect to the 
February 1949 rating decision.  The next communication 
received from the Veteran was his October 2008 claim for an 
increased rating.  In the meantime, a Deferred or Confirmed 
and Continued Claim Rating Sheet dated on December 9, 1957 
continued the previously assigned 10 percent rating; it 
contained no mention of the January 1949 VA examination 
report.  No additional medical evidence had been submitted 
between the January 1949 VA examination report and the 
December 1957 Rating Sheet.

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  See Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 94 (1996); 
Fugo, 6 Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.

The Board concludes that the representative has not raised a 
CUE claim because he has not identified any specific error 
with respect to the facts as they were known at the time in 
1957, or with the application of statutory or regulatory 
provisions extant at that time.  Rather, he cited 
inapplicable regulations and laws, made no allegations 
regarding the February 1949 rating decision that followed the 
January 1949 VA examination, incorrectly asserted that the 
[December] 1957 rating decision was based on January 1949 VA 
examination findings, and generally asserted that the Veteran 
is entitled to an increased evaluation for his service-
connected duodenal ulcer disability prior to the October 2008 
increase to 20 percent.  Accordingly, as the Veteran's 
representative has failed to raise specific allegations of 
fact or error, the Board finds that the CUE claim is not 
inextricably intertwined with the present claim.  
Consequently, the Board has rendered a decision on the 
present claim below and refers the matter of CUE to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A rating decision dated in January 2009 increased the 
duodenal ulcer disability rating to 20 percent, effective 
October 29, 2008, the date the claim for an increased rating 
was received.

3.  From the year prior to the October 29, 2008 claim and 
subsequent, a service-connected duodenal ulcer status post 
subtotal gastrectomy with residual scar and anemia was 
manifested by anemia with no objective findings or subjective 
reports of weight loss, pain, vomiting, hematemesis or 
melena, episodes of epigastric distress, mild circulatory 
problems after meals, diarrhea, nausea, sweating, or 
hypoglycemic symptoms.

4.  The record includes no evidence demonstrating a factually 
ascertainable increase in severity of the Veteran's service-
connected duodenal ulcer status post subtotal gastrectomy 
with residual scar and anemia that would warrant a 20 percent 
rating prior to October 29, 2008; there is no evidence of any 
earlier pending formal or informal claim.
CONCLUSION OF LAW

The criteria for an effective date earlier than October 29, 
2008 for the award of a 20 percent rating for a service-
connected duodenal ulcer status post gastrectomy with 
residual scar and anemia have not been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.

The Veteran's claim for a rating in excess of 10 percent for 
his service-connected duodenal ulcer disability was received 
in October 2008.  In correspondence dated in November 2008, 
he was notified of the provisions of the VCAA as they pertain 
to the issue of increased evaluations.  That letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other information 
regarding the VCAA.  In a January 2009 rating decision, the 
RO assigned a 20 percent rating for the Veteran's service-
connected duodenal ulcer disability, effective October 29, 
2008, the date his claim for an increase was received.  The 
Veteran appealed the effective date for this benefit.  A 
statement of the case was issued in April 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Where applicable, the claimant must be notified that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The requirements outlined in Dingess were addressed in the 
November 2008 letter to the Veteran.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and VA treatment records pertaining 
to his service-connected duodenal ulcer disability have been 
obtained and associated with his claims file.  He has also 
been provided with a contemporaneous VA medical examination 
to assess the current nature and extent of his service-
connected duodenal ulcer disability.  Furthermore, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The Veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Earlier Effective Date

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
See 38 C.F.R. § 3.400 (2009).  An earlier effective date may 
be assigned when it is factually ascertainable that an 
increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim.  See 38 C.F.R. § 
3.400(o)(2).

In determining whether an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).

The receipt of VA examination or hospitalization reports will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  38 C.F.R. § 3.157(b) (2009).  The 
Court has held that the failure to consider evidence which 
may be construed as an earlier application or claim, formal 
or informal, that would have entitled the claimant to an 
earlier effective date is remandable error.  See Lalonde v. 
West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  See 38 U.S.C.A. § 5101(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.151(a) (2009).  VA regulations also 
provide that the terms "claim" and "application" mean a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  See 38 C.F.R. § 3.1(p) (2009).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
See 38 C.F.R. § 3.1(r).




Factual Background and Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the award of an effective date earlier than October 29, 2008 
for the assignment of a 20 percent rating for the Veteran's 
service-connected duodenal ulcer disability.  

Service connection was awarded for a gastric ulcer in a June 
1943 rating decision, and an initial 10 percent rating was 
assigned effective December 12, 1942.  

Subsequent rating decisions continued the assigned rating, 
including a decision dated in February 1949 in which the RO 
continued the assigned 10 percent rating for the service-
connected duodenal ulcer disability.  Although the RO 
notified the Veteran of the decision and his procedural and 
appellate rights in a letter dated in February 1949 that was 
sent to his address of record, he did not initiate an appeal 
of the determination.  As such, that decision is final as to 
the evidence then of record, and is are not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

In a report of telephone contact dated on October 29, 2008, 
the Veteran requested entitlement to an increased rating for 
his service-connected duodenal ulcer disability.  In a 
January 2009 rating decision, the RO assigned a 20 percent 
rating for his service-connected duodenal ulcer disability, 
effective October 29, 2008, based primarily on the detailed 
findings of a December 2008 VA examination.  His disability 
rating was recharacterized under Diagnostic Codes 7305-7308 
to reflect his reports contained in VA treatment records 
dated from May 2000 to October 2008 of a 1955 subtotal 
gastrectomy.  A VA treatment note dated in May 2000 indicated 
that he was new to VA, and he has not alleged that the 1955 
surgery was performed at a VA facility.  




	(CONTINUED ON NEXT PAGE)
730
5
Ulcer, duodenal:
Ratin
g

Severe; pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite 
impairment of health
60

Moderately severe; less than severe but with 
impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 
four or more times a year
40

Moderate; recurring episodes of severe symptoms 
two or three times a year averaging 10 days in 
duration; or with continuous moderate 
manifestations
20

Mild; with recurring symptoms once or twice yearly
10
38 C.F.R. § 4.114, Diagnostic Code 7305 (2009).

730
8
Postgastrectomy syndromes:
Ratin
g

Severe; associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with 
malnutrition and anemia
60

Moderate; less frequent episodes of epigastric 
disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight 
loss
40

Mild; infrequent episodes of epigastric distress 
with characteristic mild circulatory symptoms or 
continuous mild manifestations
20
38 C.F.R. § 4.114, Diagnostic Code 7308 (2009).

In a VA primary care note dated in October 2007, the Veteran 
expressed no specific complaints related to his service-
connected duodenal ulcer disability; he denied any change in 
bowel habits.  Listed medical problems included status post 
subtotal gastrectomy for PUD (peptic ulcer disease) in 1955 
and normochromic, normocytic anemia from May 2000.  Objective 
findings included weight measured at 176 pounds, a one-pound 
decrease since March 2007; and old, well-healed scars.  The 
assessment included status post subtotal gastrectomy for PUD 
(peptic ulcer disease) in 1955 and normochromic, normocytic 
anemia from May 2000.  It was noted that the Veteran received 
monthly B12 injections and daily folate.  Similar findings 
were reported in a June 2008 VA primary care note, including 
weight measured at 175 pounds.

In a letter to the Veteran dated in November 2008, the RO 
requested recent medical evidence in support of his claim for 
an increased rating.  He neither provided nor identified any 
recent medical evidence pertaining to his claim.

In a VA stomach, duodenum, and peritoneal adhesions 
examination report dated December 3, 2008, the Veteran denied 
nausea, vomiting, or heartburn; hematemesis or melena; 
circulatory disturbance after meals or hypoglycemic 
reactions; diarrhea; pain; weight loss; or periods of 
incapacitation due to stomach or duodenal disease.  He also 
denied any effects on occupational functioning or activities 
of daily living related to his duodenal ulcer disability.  
Objective findings included skin pallor indicative of anemia, 
weight measured at 173 pounds, and no tenderness.  The 
examiner described a stable, superficial abdominal scar 
measuring nine by 0.25 cm that was hypopigmented and 
hypertrophied with decreased sensation; was not painful or 
adhering to underlying tissue; exhibited no inflammation, 
edema, or keloid formation; and produced no limitation of 
motion or function.  Hemoglobin (HGB) findings were listed as 
12.7L per g/dL.  The diagnosis was status post subtotal 
gastrectomy for PUD 1955 with residual scar and B12 
deficiency treated with monthly B12 shots; evidence of anemia 
that is likely anemia of chronic disease with mild functional 
impairment.  The examiner indicated that the claims folder 
was not available for review, but that she did review VA 
treatment records that were available.

The Board acknowledges that the VA examiner did not have the 
opportunity to review the Veteran's entire claims folder, but 
finds that the examination was adequate for VA rating 
purposes because the examiner did indicate that she reviewed 
the available VA treatment records, no other medical evidence 
was provided or identified by the Veteran, and the only lay 
evidence in support of the claim at the time of examination 
in December 2008 was the Veteran's October 2008 claim for an 
increased rating.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

The Veteran specifically contends that the 20 percent rating 
for his service-connected duodenal ulcer disability should be 
retroactive to 1955 when he underwent a [subtotal] 
gastrectomy for his disability.

The Board has considered the Veteran and his representative's 
contentions, but finds that an effective date earlier than 
October 29, 2008 for the award of a 20 percent rating for a 
service-connected duodenal ulcer disability is not warranted.  
For reasons set forth below, it appears that the symptoms 
demonstrated by the Veteran do not actually meet the criteria 
for a rating of 20 percent, but the Board will not disturb 
the favorable determination of the RO.

Prior to October 29, 2008, the record is negative for 
recurring episodes of severe symptoms (pain only partially 
relieved, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
impairment of health) two or three times a year averaging 10 
days in duration; or continuous moderate manifestations 
(impairment of health manifested by anemia and weight loss, 
or recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year), the 
criteria for a 20 percent rating pursuant to Diagnostic Code 
7305.  Moreover, these criteria were not reported or 
substantiated on VA examination in December 2008.

Similarly, the record is negative prior to October 29, 2008 
or on VA examination in December 2008 for "infrequent 
episodes of epigastric distress with characteristic mild 
circulatory symptoms or continuous mild manifestations," the 
criteria for a 20 percent rating pursuant to Diagnostic Code 
7308.  

It appears that the RO may have awarded a 20 percent 
evaluation based on objective findings of anemia (hemoglobin 
of 12.7 L and [yellow] skin pallor) on VA examination in 
December 2008 and considered this a "continuous mild 
manifestation" of postgastrectomy syndromes under Diagnostic 
Code 7308.  However, the rating criteria require evidence of 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  The conjunctive "with" between 
"epigastric distress" and the following criteria indicates 
that something in addition to epigastric distress must be 
shown.  The disjunctive "or" that follows "epigastric 
distress" and falls between "characteristic mild 
circulatory symptoms" and "continuous mild manifestations" 
indicates that one, but not both, of these must occur with 
infrequent episodes of epigastric distress to meet the 20 
percent criteria.  In other words, there must be infrequent 
episodes of epigastric distress and characteristic mild 
circulatory symptoms, or there must be infrequent episodes of 
epigastric distress and continuous mild manifestations.  At 
no time in the year prior to his claim or on VA examination 
in December 2008 has the Veteran endorsed any epigastric 
distress.  Therefore, the Board finds that a 20 percent 
rating for this service-connected disability was not 
warranted.  As a result, the claim for an effective date 
earlier than October 29, 2008 for the award of a 20 percent 
rating must be denied.  

The applicable federal regulation instructs that the 
effective date of an evaluation and award of compensation for 
an increased rating claim is the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400 (2009).  Although the January 2009 rating 
decision noted that the "first evidence of complaints 
associated with the duodenal ulcer with gastrectomy" was 
shown on VA examination in December 2008, the RO awarded an 
increased rating from the date of the claim, which was 
earlier than the date it determined that a factually 
ascertainable increase in disability was manifested.  Clearly 
there is no basis for assignment of a date earlier than 
October 29, 2008.

Finally, the Board has also considered whether a claim for an 
increased rating was raised in 1955 pursuant to 38 C.F.R. 
§ 3.157 based on a report of hospitalization.  As noted, the 
RO received no communications from the Veteran between the 
February 1949 rating decision and his October 2008 telephone 
call requesting an increase, including any copies of reports 
from that hospitalization.  Also, a May 2000 VA treatment 
record noted that he was "new" to VA.  Finally, the Veteran 
has never suggested that the 1955 subtotal gastrectomy was 
performed at a VA hospital.  Accordingly, the Board finds 
that his 1955 hospitalization for a subtotal gastrectomy did 
not raise a claim for an increased rating. 

The Board acknowledges that in a January 2009 statement, the 
Veteran suggested that he was "unaware of the whole 
process" for requesting an increased rating for service-
connected disabilities.  VA law and regulations require a 
claim to be filed in order for benefits to be paid to any 
individual.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  
No VA provision allows for an earlier effective date for an 
award of disability compensation based on the veteran's lack-
of-notification argument.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400 (2009); see also Andrews v. Principi, 16 Vet. App. 
309, 317 (2002), quoting Rodriguez v. West, 189 F.3d 1351 
(Fed.Cir.1999) (nothing in 38 U.S.C.A. §§ 5102 or 7722 
indicates, or even suggests, that the Secretary's failure to 
provide assistance to a claimant justifies ignoring the 
unequivocal command in 38 U.S.C. § 5110(a) that the effective 
date of benefits cannot be earlier than the filing of an 
application therefore).

For the foregoing reasons, the record does not provide a 
basis for assignment of an effective date earlier than 
October 29, 2008 for the assignment of a 20 percent rating.  
The Board finds that the preponderance of the evidence is 
against the earlier effective date claim.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply.  See Schoolman 
v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an effective date earlier than October 29, 
2008 for the assignment of a 20 percent rating for a duodenal 
ulcer status post subtotal gastrectomy with residual scar and 
anemia is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


